Citation Nr: 0906677	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  The Board initially 
remanded the claim in 2006 for the issuance of a statement of 
the case.  The Veteran subsequently perfected his appeal and 
the Board denied the Veteran's claim in August 2006.  In 
March 2007, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded it to, among other 
things, obtain a medical examination.  Following the required 
development, the Board once again denied the Veteran's claims 
for a TDIU and for ratings in excess of 10 percent for muscle 
wounds to each buttock in a March 2008 decision; however, the 
Board did assign 10 percent ratings for painful scars on each 
buttock.

A Court order in June 2008 vacated the Board's March 2008 
decision with regard to the TDIU claim and the claims for 
ratings in excess of 10 percent for the muscle wounds to both 
buttocks, and it preserved the Board decision with regard to 
the 10 percent ratings for the painful scars.  The Veteran's 
claim was then returned to the Board for compliance with the 
joint motion for remand.  This development having been 
completed, the case is once again before the Board.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The medical evidence shows that the shrapnel wounds to 
both of the Veteran's buttocks are slight.

2.  The medical evidence fails to show that the Veteran is 
unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent rating for 
a shrapnel wound to the right buttock (MG XVII) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic 
Code (DC) 5317 (2008).

2.  Criteria for a rating in excess of 10 percent rating for 
a shrapnel wound to the left buttock (MG XVII) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5317 
(2008).

3.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As described in more detail below, the Veteran was wounded by 
enemy mortar fire in 1951.  The RO treated a statement by the 
Veteran at an April 2000 VA examination as an informal claim 
for an increased rating for his muscle injuries.

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The Veteran's disabilities of the buttocks are rated under 
38 C.F.R. § 4.73, DC 5317 which covers Muscle Group XVII, and 
group 2 pelvic girdle (e.g. the gluteus maximus).  Under DC 
5317, a noncompensable rating is assigned for a slight muscle 
injury, a 20 percent rating is assigned for a moderate 
injury, and a 40 percent rating is assigned for a moderately 
severe muscle injury.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of in-service treatment for the wound with a record 
of cardinal symptoms of muscle disability particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars that are small or linear and indicate short track 
of missile through muscle tissue; there should also be some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement, and, if present, some evidence of an inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There should 
also be indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance, 
when compared with the sound side, should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A March 2007 joint motion for remand (joint motion) sought an 
explanation of why a 10 percent rating was originally 
assigned since the rating criteria did not provide for a 10 
percent evaluation.  However, as discussed below, the medical 
evidence fails to show that the Veteran's muscle injuries are 
of such severity so as to meet the criteria for a compensable 
rating, and therefore, why a 10 percent rating was assigned 
is unknown, and essentially immaterial (although the 10 
percent ratings are now protected).  The joint motion also 
indicated that consideration should be given to separately 
evaluating the Veteran's scars and that consideration should 
be given to whether another examination was necessary.  As 
noted above, in a March 2008 decision, the Board assigned 10 
percent ratings for painful scars on each buttock.  These 
scar ratings were not challenged by the Veteran, as the June 
2008 joint motion for remand specifically stated that the 
parties did not seek to disturb the 10 percent ratings that 
were assigned for the scars on the right and left buttocks; 
and, as such, the Board considers the appeal closed with 
regard to the ratings for the Veteran's residual scars from 
his shrapnel wounds, and therefore no consideration will be 
given to any residual scars in this decision. 

In its March 2008 decision, the Board concluded that the 
Veteran's muscle injuries were slight in each buttock.  The 
joint motion for remand noted that the Veteran had a high 
velocity missile/shrapnel injury which required him to be 
hospitalized for two months (during which time the wound was 
debrided and then became infected before healing; and there 
was sciatic nerve involvement); the joint motion also noted 
that the Veteran reported having trouble walking and 
experienced pain and weakness which impacted his daily 
activities.  The joint motion for remand then directed the 
Board to revisit the evidence of record.  Following 
consideration of the evidence of record and the guidance from 
the Court, the Board again remanded the Veteran's claim in 
August 2008 to obtain a medical opinion of record regarding 
the Veteran's shrapnel wounds.  This examination was 
completed in October 2008 and will be discussed in 
conjunction with the evidence from throughout the course of 
the Veteran's appeal.

The basic historical information has not changed during the 
course of the Veteran's appeal, and the Veteran has not 
challenged the Board's recitation of it.  Service medical 
records reflect that the Veteran sustained multiple shrapnel 
wounds to both buttocks when he was hit by enemy mortar fire 
in Korea.  The shell fragment penetrated the medial aspect of 
both buttocks, but there was no bone, nerve or artery 
involvement.  The Veteran was hospitalized from October 6, 
1951 to November 28, 1951, during which time he had surgery 
to close the wounds to each buttock.  Treatment records 
reflect that the Veteran's wounds healed fairly well, but 
there were minor, suture infections.  The Veteran was 
returned to general duty where he served for an additional 
year-and-a-half before being discharged from service in June 
of 1953.  At a VA examination in March 1954, the examiner 
found that the Veteran presented no evidence of any muscle, 
nerve, or vessel injury with regard to either shrapnel wound.  
The examiner diagnosed the Veteran with penetrating wounds of 
both buttocks which had healed without any residuals.  

Thereafter, there are almost no references to the wounds in 
treatment records.  In a July 1997 VA treatment record the 
Veteran requested an increase in his service connected 
disability ratings, but there was no mention of the injuries 
to his buttocks, and the treatment record addressed the 
Veteran's mental health.  At a VA examination in October 
1997, the Veteran indicated that he enjoyed playing as much 
as 36 holes of golf in a day, but in November 1997 the 
Veteran stated that his wounds had been quite debilitating 
and continued to affect him.  Nevertheless, VA outpatient 
treatment records fail to show any additional complaints 
about, or treatment for, the residuals of the Veteran's 
shrapnel wounds. 

In April 2000, the Veteran underwent a VA examination at 
which he denied any pain in the area of his wound, although 
he indicated that occasionally his lower extremities ached.  
The Veteran's posture and gait were noted to be within normal 
limits.  The Veteran had full range of motion in his hips 
without any pain; and deep tendon reflexes were 2+ (normal) 
in his lower extremities.  The examiner remarked that there 
were no notes in the Veteran's chart in roughly three years.  

The RO considered this examination to be an informal claim, 
but concluded in an October 2001 rating decision that the 
Veteran had well healed scars in his buttocks, had normal 
muscle strength in his lower extremities, and had full range 
of motion in his hips.  

Since the Veteran's claim was initially remanded in 2007, 
hundreds of pages of VA treatment records were submitted, but 
they largely detailed the Veteran's heart surgery in December 
2006.  In August 2007, the Veteran was provided with the 
rating criteria used for rating injuries to Muscle Group XVII 
specifically, and for rating muscle injuries in general.

Ten days later, also in August 2007, the Veteran was provided 
with a VA examination of his muscle injury residuals.  The 
examiner indicated that the Veteran had a history of a high 
velocity missile/shrapnel injury to his buttocks bilaterally, 
and he noted that the Veteran was hospitalized and returned 
to duty two months later.  The examiner observed that the 
wound was not a through-and-through injury, but he noted that 
the wound was infected before healing and that there was 
associated sciatic nerve impairment.  Currently, the examiner 
found that the Veteran has pain and weakness, but he found no 
decreased coordination, increased fatigability, or 
uncertainty of movement.  The examiner found intermuscular 
scarring of the left inner gluteus maximus.  However, he 
indicated that the Veteran's muscle function was normal in 
terms of comfort, endurance and strength sufficient to 
perform activities of daily living.  There were no residuals 
of nerve damage, tendon damage, bone damage, or muscle 
herniation, and there was no loss of deep fascia or muscle 
substance.  No motion of a joint was limited by any muscle 
injury.

The June 2008 joint motion highlighted the fact that at the 
August 2007 VA examination it was noted that the Veteran had 
difficulty walking, and had pain and weakness; and it was 
also noted that the VA examiner had indicated that the 
Veteran's disabilities had an effect on his usual daily 
activities such that he was prevented from chores, shopping, 
exercise, sports, or recreation, and that he was severely 
limited with regard to travel, bathing, dressing, and 
toileting.
 
For the reasons discussed below, the Board concludes that the 
findings made at the August 2007 VA examination are 
insufficient to support an increased rating for the Veteran's 
bilateral muscle injuries.

A review of the August 2007 VA examination report shows 
several inherent contradictions.  For example, the examiner 
indicated that the Veteran's muscle function was normal in 
terms of comfort, endurance and strength and was sufficient 
to perform activities of daily living; yet, perplexingly 
found that the Veteran was prevented from performing a number 
of daily activities such as shopping or chores and was 
severely limited from undertaking such tasks as bathing, 
dressing and cleaning.

Recognizing this apparent inconsistency, the Board remanded 
the Veteran's claim to obtain medical clarification.

No additional treatment records, either private or VA, were 
submitted in the interim, with the exception of a note 
encouraging the Veteran to continue therapy.

In October 2008, the Veteran underwent an extensive VA 
examination (which was performed by the same examiner who 
conducted the 2007 examination).  The examiner again noted 
that the Veteran had intermuscular scarring on the left inner 
gluteus maximus; however, the examiner concluded that the 
Veteran's muscle function was normal in terms of comfort, 
endurance, and strength such that it was sufficient to 
perform his activities of daily living.  The examiner found 
no residuals of nerve damage, tendon damage, muscle 
herniation, bone damage, or loss of deep fascia or muscle 
substance.  Furthermore no joint motion was limited.  While 
the Veteran's mobility is limited, this can be attributed to 
his non-service connected peripheral vascular disease, which 
the examiner found caused leg weakness.  It is also noted 
that the Veteran has severe coronary artery disease which 
limits his mobility.  The examination also found that the 
Veteran had poor balance and daily lower back pain, which 
prevented walking during flare-ups.  Following the 
examination, the examiner opined that the Veteran's current 
difficulty with function including routine daily activities 
and cognition were most likely due to a cumulative effect of 
his non-service connected dementia, heart disease, vascular 
disease, and back condition.  

The disability picture shown by the medical evidence supports 
a finding that the Veteran's shrapnel injuries are productive 
of no more than slight impairment.  Although the history of 
the injury shows the Veteran had a penetrating wound of short 
track from a shrapnel fragment, without explosive effect of 
high velocity missile, for which he was hospitalized for less 
than two months, residuals of debridement are not described 
in the service medical records nor is any prolonged 
infection.  There were some minor infections noted, but they 
resolved quickly.  There is also no objective evidence of 
loss of deep fascia, loss of muscle substance, impairment of 
muscle tonus, or lowered threshold of fatigue which is 
required for a moderate disability finding.  Additionally, 
there is no indication of any of the cardinal signs or 
symptoms of muscle disability, and there is no evidence that 
metallic fragments have been retained in either of the 
Veteran's buttocks.  

The VA examiner found in 2007 that the Veteran was prevented 
from performing a number of daily activities such as shopping 
or chores and was severely limited from things such as 
bathing, dressing and cleaning, and there was some debate as 
to whether the examiner was attributing these limitations to 
the Veteran's service connected shrapnel wounds to both 
buttocks.  However, at the VA examination in 2008, the 
examiner made it clear that it was the Veteran's non-service 
connected disabilities that were causing these limitations 
and not the residuals from his shrapnel wounds.

Although the Veteran has been assigned a 10 percent 
evaluation for his right and left buttock wounds, which has 
been in effect for more than 20 years, and may not be 
reduced, the medical evidence of record supports only a non-
compensable evaluation for slight impairment.  Given that, 
entitlement to an increased rating for the disabilities at 
issue is not warranted, and the appeal is therefore denied.  




II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The Veteran has the following service-connected disabilities: 
PTSD (rated as 50 percent disabling) bilateral wounds to 
muscle group XVII (rated as 10 percent disabling for each 
buttock), and two painful scars (each rated as 10 percent 
disabling).  His combined rating is 70 percent, including the 
bilateral factor for the wounds to both buttocks.  As such, 
the Veteran meets the schedular criteria for a TDIU, since 
his multiple service-connected disabilities combine to a 70 
percent rating.  The medical evidence in this case fails to 
show, however, that the Veteran's service connected 
disabilities have caused limitation of function of any 
affected part, or in any other way impacted his overall 
employability, aside from that inherent in the ratings 
assigned.  

The Veteran retired from his job as a truck driver in 1995 
and began collecting Social Security.  The Veteran has argued 
that his medication for PTSD caused him to fall asleep (there 
was a medical warning from a VA doctor that the medication 
could have a side effect of drowsiness), and he therefore 
felt it was unsafe for him to continue to drive trucks 
(although he continued to drive a car for a number of years 
after that).  Additionally, the Veteran was determined by the 
Social Security Administration to be disabled as of July 
1996.  Nevertheless, the Veteran indicated in 1997 that he 
was still able to play 36 holes of golf in a single day, and 
in 2004, the Veteran indicated that he continued to play golf 
on a regular basis (although he is now no longer able to 
engage in golf).  Moreover, records from the Social Security 
Administration show that while the Veteran alleged his 
impairment was due to depression, anxiety, and PTSD, the 
concluding summary recommending an award of benefits 
identifies progressive dementia as the basis for the Social 
Security Administration award.  

Further, while the Veteran's daughter indicated that he is 
becoming forgetful and is no longer able to live on his own, 
a VA examiner observed in July 2005 that the Veteran's PTSD 
seemed to be stable, but found that the Veteran was difficult 
to interview due to a deteriorating cognitive disorder.  The 
examiner then opined that the Veteran's unemployability 
appeared to have little to do with his PTSD and was largely 
the result of his physical condition and his deteriorating 
cognitive functioning.  

In August 2005, a psychiatric evaluation continued to report 
on the Veteran's cognitive decline, indicating that the 
Veteran stopped driving because he repeatedly forgot where he 
was going, that he often forgot or confused his childrens' 
names, and that he had problems engaging in conversations.  
Additionally, it was noted that the Veteran had limited 
mobility on account of problems with his back and legs 
(neither of which are service connected).  The Veteran 
indicated that he had last played golf two years earlier.  
The doctor indicated that the Veteran's perceived lack of 
motivation was consistent with results that are seen in 
individuals who have been diagnosed with a frontotemporal 
dementia, which is generally progressive.

In December 2005, a treatment record noted that the Veteran 
would continue to require prompting to initiate behavior.  It 
was also noted that as the Veteran's disease progressed, 
prompting might become ineffective and the Veteran might 
begin to require assistance in grooming.  It was again 
thought that the most appropriate diagnosis was 
frontotemporal dementia and major depressive disorder.

The Veteran's physical condition is clearly impacted by his 
non-service connected medical conditions.  For example, in 
October 2006, the Veteran underwent a coronary artery bypass.  
Treatment records (such as in June 2005) also show that in 
addition to his service connected disabilities, the Veteran 
also has hypertension, GERD, benign prostatic hyperplasia, 
back pain (which the Veteran was noted to have had since 1999 
in a February 2007 treatment record), glaucoma, and 
depression.

The Veteran's VA treatment records also fail to contain any 
medical indication that the Veteran is unemployable as a 
result of his service connected disabilities.  

The Veteran submitted a May 2007 opinion from a vocational 
specialist Carl Barchi, M.ED, CDMS.  Mr. Barchi reviewed the 
Veteran's claims file and eloquently described the medical 
evidence from September 1990 until July 2005.  Mr. Barchi 
disagreed with many of the GAF scores assigned by the various 
treating physicians at VA indicating that while the Veteran 
was unable to work, the doctors nevertheless assigned Global 
Assessment of Functioning (GAF) scores that suggested he 
could work.  Mr. Barchi opined that the record was clear that 
the Veteran had service connected emotional issues prior to 
1990 and that these issues constituted sufficient credible 
reasons for the Veteran's overall declining condition.  He 
added that each of the medical narratives described an 
individual who was and is totally occupationally and socially 
impaired due to his service connected PTSD.  Mr. Barchi added 
that the Veteran became unable to work as a truck driver in 
August 1995 due to unwanted side effects of the medication 
his was prescribed for his anxiety.  Mr. Barchi posited that 
the Veteran is currently completely unable to engage in any 
substantial work activity, including even sedentary, 
unskilled work, due solely to his service-connected symptoms.

However, the Board does not find the opinion of Mr. Barchi 
sufficiently persuasive to overcome the multitude of VA 
medical opinions and treatment record from throughout the 
course of the Veteran's appeal which point to a contrary 
conclusion.

VA evaluations in July and August 2005 both found that it was 
the Veteran's cognitive decline from dementia and not his 
service-connected PTSD that was causing the Veteran's 
disfunctionality.  Furthermore, a VA treatment record from 
October 2007, shortly after Mr. Barchi rendered his opinion, 
notes that a PTSD screen of the Veteran was negative as the 
Veteran denied in the past month having nightmares, or being 
unable to stop thinking about, a horrible or frightening 
experience; he also denied going out of his way to avoid 
situations that reminded him of it; he denied trying hard not 
to think about it; he denied being constantly on guard, 
watchful, or easily startled; and he denied feeling numb or 
detached from others, from activities, or from his 
surroundings.

While Mr. Barchi believes that the Veteran's PTSD related 
symptomatology has rendered him unemployable, he entirely 
neglects to mention the Veteran's progressive dementia and 
its consequences in his narrative.  Such a glaring omission 
eliminates the probative value of his report.

It is noted that in the June 2008 joint motion for remand it 
was argued that the previous VA examinations had not 
accounted for all of the Veteran's service connected 
disabilities in concluding that he was not unemployable based 
on his connected disabilities (since the Board had granted 10 
scar ratings subsequent to the VA examinations). 

The Board agreed and remanded the Veteran's claim for an in 
depth analysis of his disability picture as it related to his 
employability.
 
In October 2008, the Veteran underwent a battery of VA 
examinations (including a heart examination, a general 
medical examination, a psychiatric examination, and an aid 
and attendance examination).  The Veteran was diagnosed with 
severe three vessel coronary artery disease, and it was noted 
that he also had significant peripheral vascular disease 
involving both lower extremities.  The Veteran's daughter 
indicated that the Veteran's dementia started approximately 7 
years earlier and had gotten much worse over the past 2 
years.  The daughter took care of the Veteran's medications 
and assisted him with bathing and grooming.  The Veteran had 
decreased vision in his left eye from cataracts, and he had 
bilateral hearing loss.  The examiner noted that the Veteran 
had been a tractor trailer driver but found that he was 
retired based on his medical problems which were listed as 
dementia, PTSD, heart disease, high blood pressure.  The 
examiner stated that the Veteran currently had difficulty 
with functioning including routine daily activities and 
cognition due to a cumulative effect from his dementia, heart 
disease, vascular disease and back condition, none of which 
are service connected.  The examiner specifically found that 
the Veteran's shrapnel wounds did not impact his ability to 
maintain gainful employment; whereas he found that the 
dementia along with the vascular/heart disease would impact 
the Veteran's ability to maintain gainful employment in 
either a physical or sedentary occupation since the cognitive 
impact was of such significance that the Veteran would be 
unable to adequately complete his assigned duties in any 
given occupation.

At the psychiatric examination, it was noted that the Veteran 
had had a lot of depression before starting on Prozac, but it 
was found that the medication had really helped him deal with 
mood swings and stress better.  Xanax was also useful in 
preventing anxiety attacks.  It was noted that the Veteran 
had moved in with his daughter approximately 8 years earlier.  
The Veteran had done well at first taking care of himself and 
playing golf, but in the past 3-4 years the Veteran's 
functioning had begun to decline.  After the examination, the 
examiner opined that the vast majority of the Veteran's 
psychosocial impairment was due to his dementia and not to 
his PTSD.  The Veteran's PTSD symptoms were found to be 
infrequent and not too severe; and the examiner found that to 
the extent any PTSD symptomatology was actually present, it 
did not appear to be having a severe adverse impact on the 
Veteran's current psychosocial functioning.  Conversely, the 
examiner found that the Veteran's dementia contributed to 
problems in memory, concentration, self-care, interpersonal 
relationships, and hobbies/interests/leisure pursuits.  As 
such, the examiner stated that it was his clinical opinion 
that the Veteran was not able to work due to medical 
conditions and dementia; but the Veteran's PTSD symptoms 
would not interfere with his ability to work.

It is undisputed that the Veteran is currently unemployable, 
but as the recent VA examiners have pointed out there are 
many medical causes for this which are unrelated to the 
Veteran's service connected disabilities.  The Veteran has 
severe dementia which continues to decline to the point that 
he has needed 24 hour care for the last several years.  He 
has also had major heart related problems, requiring bypass 
surgery in 2006.  The Veteran has also complained of back 
pain since roughly 1999.  While the Veteran advanced the 
opinion of a purported vocational specialist, this specialist 
failed to even address the Veteran's dementia, which has been 
widely hailed as his most significant impairment.  As such, 
this opinion is taken as insufficient to show that the 
Veteran is unemployable based on his service connected 
disabilities.  

Accordingly, the Veteran's claim for a TDIU is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
January 2005 and August 2007; additionally the March 2006 
statement of the case provided the Veteran with the statutory 
language from 38 C.F.R. § 3.159, and in response the 
Veteran's representative provided a May 2006 statement 
indicating that the Veteran was returning the VCAA response, 
and the Veteran submitted a VCAA response indicating that he 
had no additional evidence to submit.  It is also noted that 
no VCAA notice deficiency was raised in either joint motion 
for remand (March 2007, June 2008); and the Veteran has been 
represented throughout by an attorney.

Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
Veteran was not given prior to the first adjudication of the 
claim, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).  Furthermore, while the Board's 2008 decision was 
vacated pursuant to a joint motion for remand; there was no 
allegation raised in the joint motion that the Veteran had 
received insufficient notice.

VA treatment records and service treatment records have been 
obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for residuals of a wound to 
the right buttock is denied.

A rating in excess of 10 percent for residuals of a wound to 
the left buttock is denied.

A TDIU is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


